Case 1:19-cv-00073 Document1 Filed on 7/19 in TXS ACiRy 1 Lot
“CHOLIK CASAC ENATE CASE NbB* 19: -073

DK. Holide ESTATE U.S, Pepenal AT
HNUNG En PUES GSMS: iN We Serten i
> CASTILLO 'S. MER DISTRICT OF TEMAS
| ae’ VELA, Brow SVILLE

sits . " Danttires OA GINAL T2110

Kow Comes PLAINTIFFS” CHOLICK- OAS TO
BRING to LIGHT sn FEDERAL COURT: THAT

HARLINGEN PoLice CHIEFS, MAnay VELA ,

ECR RY Danny SAR A
SARUM, CE SEB ae

CONS?) RED 10 NEPRIVE SroLtck. CASAS
oF HER INKEROANCE AND ER LIFE

BY Numerous baTEMPrS OF CHEATING A

FRAUDULENT COCARDIAALSH /P ky reas.
PTIVG To MAKE ¢
AWARD oF Tite STATE HOLE C

UR LE gan 1K SAS ae E Ap

ALL CitAr Binns ALLY"

ae EDA. CHOLIG CAND SE. CHOLIC
[Sea ped OF a MONIES FROM
No SK s ASIN G

bain eet ‘ends Wee ae

U. SO
ns oP tephepe cern. Gla”
C\ L

 
19-cv-00073 Document1 Filed on 05/07/19 in TXSD Page 2 of 2

Case 1

pevir34c
=Pa> i

m

im

Do

4 m

ve

>

oO

S E.CHOLICK -CA8AS | | AREER
Name Ba oR?
3310 RAilBOu) Co ROLE cm IN ee gs

conn -
reuse 78520 R23038103924-13

 

 

PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

eee

7018 1830 0001 be7s 9905
RECEIVED

| FIRST CL ASS MA Baia \. Beadiay, Clerk of Court

 

    

 

207
QOR4-
QPS
ORR

     

    

     

  

QOO57
OREO O

 
 

AY -7 2018

 

 
 
